 

FIRST AMENDMENT TO VOTING AGREEMENT AND IRREVOCABLE PROXY COUPLED WITH INTEREST

 

THIS FIRST AMENDMENT (this “First Amendment”) to the Voting Agreement and
Irrevocable Proxy Coupled with Interest dated June 7, 2012 (the “Voting
Agreement”), entered into by and among Searchlight Minerals Corp., a Nevada
Corporation (the "Company"), and each of the undersigned stockholders (each, a
"Stockholder" and collectively, the "Stockholders") of the Company, is effective
as of September 18, 2013 (the “Effective Date”). The Stockholders and the
Company are sometimes collectively referred to herein as the “Parties.” All
capitalized terms used herein and not otherwise defined herein shall have the
meanings given to them in the Voting Agreement.

 

WHEREAS, the Company and certain of the Stockholders are entering into a
financing transaction (the "Financing") and, in connection therewith, executing
a Secured Convertible Note Purchase Agreement, dated September 18, 2013,
pursuant to which certain of the Stockholders are purchasing an aggregate
principal amount of $2,600,000 in notes, convertible into shares of common stock
of the Company at the conversion price of $0.40 per share, with an option to
purchase an additional principal amount of secured convertible notes in the
aggregate amount not greater than fifteen percent (15%) of the originally
purchased amount during the one year period following the closing of the
Financing;

 

WHEREAS, after the closing of the Financing, the Stockholders will beneficially
own approximately 20.98% of the Company’s issued and outstanding shares of
common stock on a fully diluted basis;

 

WHEREAS, pursuant to the Voting Agreement, the Stockholders retain the right to
vote, in the aggregate, up to that number of issued and outstanding Voting
Shares which are equal to or less than 15% of the issued and outstanding shares
of common stock of the Company, and are required to vote all issued and
outstanding Voting Shares in excess of 15% as instructed by the Board of
Directors of the Company (the “Voting Threshold”); and

 

WHEREAS, in connection with the Financing, the Parties desire to amend the
Voting Threshold to 19.5% in order to permit the Stockholders to vote up to that
number of issued and outstanding Voting Shares which are equal to or less than
19.5% of the issued and outstanding shares of common stock of the Company, and
to require the Stockholders to vote all issued and outstanding Voting Shares in
excess of 19.5% as instructed by the Board of Directors of the Company.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and intending to be legally bound hereby, the Parties hereby
mutually agree to amend the Voting Agreement as follows:

 

1. Amendment to Section 1(a). Section 1(a) of the Voting Agreement is hereby
amended and restated in its entirety to read as follows:

 

1. Voting Agreement.

 



1

 

 

(a) At any meeting of the stockholders of the Company (including any
adjournment(s), postponement(s) or continuation(s) thereof) and in any other
circumstances upon which the vote, consent (including a written consent in lieu
of a meeting), agreement or other approval of the stockholders of the Company is
sought, each Stockholder shall vote all Voting Shares, to the extent not already
voted by the person(s) appointed pursuant to Section 2 of this Agreement, as
instructed by the Board of Directors of the Company; provided, however,
notwithstanding anything to the contrary herein, at all times during the term of
this Agreement, the Stockholders shall retain the right to vote, in the
aggregate, up to that number of issued and outstanding Voting Shares which are
equal to or less than 19.5% of the issued and outstanding shares of Common
Stock, as of the record date for any matter at which the vote, consent
(including a written consent in lieu of a meeting), agreement or other approval
of the stockholders of the Company is sought. For purposes of determining which
Voting Shares in excess of 19.5% of the issued and outstanding shares of Common
Stock, as of such record date, are subject to instruction for voting by and the
grant of a proxy to the Board of Directors of the Company (the “Excess Shares”),
the Excess Shares shall first consist of those Voting Shares held by the
Stockholder with the largest number of issued and outstanding Voting Shares, and
if such Voting Shares are less than the number of Excess Shares, shall then
consist, in order, of those Voting Shares held by the Stockholders with the next
largest number of issued and outstanding Voting Shares, until the number of
Excess Shares shall be covered by the voting rights granted to the Board of
Directors of the Company hereunder.

 

2. Representations and Warranties of the Stockholders. Each Stockholder
represents and warrants to the Company that:

 

i. As of the Effective Date immediately prior to the closing of the Financing,
such Stockholder is the legal and Beneficial Owner of the number of shares of
common stock of the Company set forth opposite such Stockholder’s name of
Schedule A hereto, which shares represent the only shares of capital stock of
the Company legally or Beneficially Owned by the Stockholder or that the
Stockholder has voting power over.

 

ii. As of the Effective Date, except as set forth on Schedule A and in
connection with the transactions relating to the Financing, such Stockholder is
not a party to any contract or agreement and owns no warrants, options or rights
to purchase, subscribe for or otherwise acquire any securities of the Company.

 

iii. Except as otherwise set forth above in subsections 2(i) and 2(ii) of this
First Amendment, all of the representations and warranties of the Stockholders
set forth in Section 3 of the Voting Agreement are true and correct as of the
Effective Date immediately prior to the closing of the Financing.

 

3. Entire Agreement. The Voting Agreement, as amended by this First Amendment,
embodies the entire understanding among the Parties with respect to the subject
matter thereof and hereof and can be changed only by an instrument in writing
executed by all of the Parties.

 



2

 

 

4. Conflict of Terms. In the event of a conflict or inconsistency between the
terms of the Voting Agreement and those of this First Amendment, the terms of
this First Amendment shall control and govern the rights and obligations of the
Parties.

 

5. Other Agreements; Ratification. Except to the extent amended hereby or
inconsistent herewith, all of the terms, covenants, conditions, and provisions
of the Voting Agreement shall remain in full force and effect, and the Parties
hereby acknowledge and confirm that the same are in full force and effect.

 

6. Execution. This First Amendment may be executed in two or more counterparts,
each of which shall be an original, but all of which shall constitute one and
the same instrument. Facsimile or other electronic signatures shall be accepted
by the Parties as originals.

 

[signature page(s) follows]

 



3

 

 

 

IN WITNESS WHEREOF, the Company and Stockholders have caused this First
Amendment to be executed by their respective officers thereunto duly authorized
as of the date first above written.

 

“COMPANY” “STOCKHOLDERS”     SEARCHLIGHT MINERALS CORP. LUXOR CAPITAL PARTNERS,
LP a Nevada corporation     By: /s/ Norris
Nissim                                   By: /s/ Martin
Oring                                Name: Norris Nissim Name: Martin B. Oring
Title:   General Counsel, Luxor Capital Group,   LP (Investment Manager)
Title:   President and CEO         LUXOR WAVEFRONT, LP       By: /s/ Norris
Nissim                                     Name: Norris Nissim  
Title:   General Counsel, Luxor Capital Group,   LP (Investment Manager)      
OC 19 MASTER FUND, L.P. - LCG       By: /s/ Norris
Nissim                                     Name: Norris Nissim  
Title:   General Counsel, Luxor Capital Group,   LP (Investment Manager)      
Address for each Stockholder listed above:   c/o Luxor Capital Group, LP   1114
Avenue of the Americas, 29th Floor   New York, NY 10036   Telephone: (212)
763-8000   Facsimile: (212) 763-8001   E-mail: ops@luxorcap.com,  
legal@luxorcap.com

 



4

 

 

SCHEDULE A

 

Stockholder Name

 Number of Shares of Common Stock

 Number of Shares of Common Stock Underlying Warrants, Options and Other Rights

 Total Number of Shares

Luxor Capital Partners, LP, a Delaware limited partnership

 Direct Ownership

7,586,225 shares

 Direct Ownership

4,103,241 warrants

 Direct Ownership

11,689,466

warrants (shares)

Luxor Spectrum, LLC, a Delaware limited liability company

 Direct Ownership

0 shares

Direct Ownership

25,943 warrants

Direct Ownership

25,943

warrants (shares)

Luxor Wavefront, LP, a Delaware limited partnership

 Direct Ownership

2,400,138 shares

Direct Ownership

488,891 warrants

Direct Ownership

2,889,029

warrants (shares)

Luxor Capital Partners Offshore Master Fund, LP, a Cayman Islands limited
partnership

 Direct Ownership

5,638,840 shares

 Direct Ownership

1,154,263 warrants

 Direct Ownership

6,793,103

warrants (shares)

Luxor Capital Partners Offshore, Ltd., a Cayman Islands exempted company

 Direct Ownership - None

 

Beneficial Ownership

5,638,840 shares

 Direct Ownership - None

 

Beneficial Ownership

1,154,263 warrants

 Direct Ownership - None

 

Beneficial Ownership

6,793,103

warrants (shares)

Luxor Spectrum Offshore Master Fund, LP, a Cayman Islands limited Partnership

 Direct Ownership

1,139,334 shares

Direct Ownership

224,552 warrants

Direct Ownership

1,363,886

warrants (shares)

 



5

 

 

Luxor Spectrum Offshore, Ltd., a Cayman Islands exempted company



Direct Ownership - None

 

Beneficial Ownership

1,139,334 shares



Direct Ownership - None

 

Beneficial Ownership

224,552 warrants

 Direct Ownership - None

 

Beneficial Ownership

1,363,886

warrants (shares)

Luxor Capital Group, LP, a Delaware limited partnership



Direct Ownership - None

 

Beneficial Ownership

17,593,897 shares

Direct Ownership - None

 

Beneficial Ownership

5,970,947 warrants

Direct Ownership - None

 

Beneficial Ownership

23,564,844

warrants (shares)

Luxor Management, LLC, a Delaware limited liability company

 Direct Ownership - None

 

Beneficial Ownership

17,593,897 shares

Direct Ownership - None

 

Beneficial Ownership

5,970,947 warrants

Direct Ownership - None

 

Beneficial Ownership

23,564,844warrants (shares)

LCG Holdings, LLC, a Delaware limited liability company



Direct Ownership - None

 

Beneficial Ownership

16,764,537 shares

 Direct Ownership - None

 

Beneficial Ownership

5,970,947 warrants

 Direct Ownership - None

 

Beneficial Ownership

22,735,484

warrants (shares)

Christian Leone

 Direct Ownership - None

 

Beneficial Ownership

17,593,897 shares

Direct Ownership - None

 

Beneficial Ownership

5,970,947 warrants

Direct Ownership - None

 

Beneficial Ownership

23,564,844warrants (shares)

Managed Account-OC 19 Master Fund, LP-LCG

 Direct Ownership

829,360 shares

Direct Ownership

No warrants

Direct Ownership

829,360

warrants (shares)

Managed Account-OC 19 Offshore Fund, Ltd.

 Direct Ownership - None

 

Beneficial Ownership

829,360 shares

Direct Ownership - None

 

Beneficial Ownership

No warrants

Direct Ownership - None

 

Beneficial Ownership

829,360

warrants (shares)

 



6

 